DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	Information disclosure statement filed 5/23/2022 has been entered.

Response to Amendment
	Claim amendment filed 5/23/2022 has been entered. All pending claims have been carefully reconsidered in view of the claim amendment. 

Response to Arguments
Applicant's arguments filed 5/23/2022 have been fully considered but they are not persuasive.
On the third page of the Remarks section, it is argued “… the curved guiding channels 60 in Lapp do not provide access to the fiber optic cables from a side of the frame 37 because the curved guiding channels 60 open into the fiber guiding elements 50 that are fastened to the frame 37, and the fiber guiding elements 50 prevent the curved guiding channels 60 from providing access to the fiber optic cables from the side of the frame 37.” (emphasis in the original)

The examiner respectfully disagrees, and respectfully submits that the cited prior art to Lapp fully discloses the claimed subject matter in the manner currently recited in this application and that the claim rejection over Lapp is proper.
Specifically, the amended claim limitation in claims 1 and 14 recite, inter alia, “… the first access groove providing access to the fiber optic cables from a side of the support structure.”  As discussed in the previous office action, the cited prior art Lapp discloses a support structure, i.e. frame 37, wherein a first access groove 60 routes fiber optic cable to/from fiber optic trays 49. See bottom of page 2- top of page 3 of the office action dated 2/25/2022.
While it may be true that the fiber guiding element 50 is present adjacent to the first access groove 60 as shown in Fig. 4, it does NOT “prevent” or “block” access to the optical fiber, since the optical fiber cables are routed through the groove 60 as well as the open finger channel 52 as shown in Fig. 4. 
As such, the first access grove provides access to the fiber optic cables from the side of the support structure 37 via the open fiber channel 52 as shown in Fig. 4. For this reason, the cited prior art to Lapp fully discloses the claimed limitations of the present application in the manner currently claimed in the present application, and the claim rejection is proper.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 4, 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication US 2006/0029351 A1 to Lapp (hereinafter “Lapp”).
	Regarding claim 1, Lapp discloses a cable organizer for fiber optic cables (see fig.1), the cable organizer comprising: a support structure (31, 33 in Fig. 2; paragraph [0049], [0050]); a groove plate (38, 48, 50 in Fig. 3 and 4; see paragraph [0050], [0051], [0055]) mounted to the support structure; plurality of fiber optic trays (49 in Fig. 6) pivotally mounted to a front surface of the groove plate (paragraph [0054], Fig.6); and a first access groove (60 in Fig. 5, paragraph [0059]) on the groove plate, the first access groove being angled relative to the front surface of the groove plate (see Fig.4, 5, 6: especially Fig. 5 shows the curved groove; See paragraph [0059]: the groove must necessarily be angled in order to connect compartment 57 with tray holder 48).
	Regarding claim 4, Lapp discloses a second access groove (see Fig. 31- second access groove is depicted as an identical structure to the first access groove located on the other side) on the groove plate that is angled relative to the front surface of the groove plate (see Fig.4, 5, 6: especially Fig. 5 shows the curved groove; See paragraph [0059]: the groove must necessarily be angled in order to connect compartment 57 with tray holder 48).

	Regarding claim 13, Lapp discloses the use of a closure (i.e. “covering sleeve”- see paragraph [0048]) for housing fiber optic equipment in a telecommunications network, the closure comprising the cable organizer of claim 1, as already discussed above.

Regarding claim 14, Lapp all the claimed elements of claim 1 as discussed above, and further discloses (as shown in Fig. 7, wherein both sides of the device are symmetrical): a second support structure (i.e. the other side of 31, 33 in Fig. 2); paragraph [0049], [0050]); a second groove plate (i.e. elements disposed on the other side analogous to 38, 48, 50 of Fig. 3, 4; see paragraph [0050].[0051], [0055]) mounted to the support structure; a second plurality of fiber optic trays (49 in Fig. 7) pivotally mounted to a front surface of the groove plate (paragraph [0054], Fig. 6); and a second access groove (i.e. analogous to element 60 in Fig. 5 disposed on the other side, paragraph [0059]) on the groove plate, the second access groove being angled relative to the front surface of the second groove plate (see Fig.4, 5, 6: especially Fig. 5 shows the curved groove; See paragraph [0059]: the groove must necessarily be angled in order to connect compartment 57 with tray holder 48).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2-3, 5-6, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lapp.
Regarding claim 2-3, 5-6, 15-16, 19-20, Lapp discloses the cable organizer as claimed in claims 1 and 14 in the manner discussed above. However, it does not explicitly disclose the first access groove being angled at about 30 to 60 degrees, or about 45 degrees as claimed in the present application. On the other hand, fiber optic routing groove angles of about 30 to 60 degrees, particularly 45 degrees, are well known and common in the art. One of ordinary skill in the art would readily recognize the advantage of having the fiber routing angle of between 30 to 60 degrees because such angles ensure fragile optical fibers are maintained within the bend limit, and promote low optical transmission loss. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the device of Lapp to have the first access groove being angled at about 30 to 60 degrees, or about 45 degrees as claimed in the present application.
Regarding claims, 17-18, Lapp renders the claimed cable organizer of claim 16 obvious in the manner discussed above. In addition, Lapp discloses the access grooves being at angled (i.e. curved) with respect to the front surfaces of the groove plates, as shown in the isometric viewpoints        of Fig. 9. Therefore, the claimed limitations of claims 17-18 are also rendered obvious over Lapp.
	
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lapp in view of EP 1464998 A2 (hereinafter “EP’998”).
Lapp discloses the cable organizer of claim 1 as discussed above. However, it does not explicitly disclose the arms attached to the front surface of the groove plate at one end and cantilevered with respect to the front surface of the groove plate at an opposite end, each arm having a tab on the cantilevered end that at least partially defines the shape of the first access groove, in the manner claimed in the present application. On the other hand, such elements are known in the art. For example, EP’998 discloses plurality of arms (16 in Fig. 2) attached to the front surface of a groove plate and cantilevered with respect to the front surface of the groove plate (clearly shown in Fig. 2), each arm having a tab on the cantilevered end that at least partially defines the shape of the access groove (paragraph [0023]). Such arms would have been readily recognized as advantageous and desirable to one of ordinary skill in the art since they would provide secure fiber routing path with multiple fiber routing paths around cantilevered arms that allow for adaptable and scalable fiber optic cable management. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the device of Lapp to have arms attached to the front surface of the groove plate at one end and cantilevered with respect to the front surface of the groove plate at an opposite end, each arm having a tab on the cantilevered end that at least partially defines the shape of the first access groove, in the manner claimed in the present application.

Allowable Subject Matter
Claim 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The statement of reasons for the indication of allowable subject matter was provided in the previous office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG H PAK whose telephone number is (571)272-2353. The examiner can normally be reached M-F: 7AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG H PAK/Primary Examiner, Art Unit 2874